DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 2, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, first paragraph rejection of Claim 8, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 – 4, 7 – 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (KR 1020170056051 A; English translation) in view of Takeshita et al (U.S. Patent No. 6,057,039) and Vandermeulen et al (U.S. Patent Application Publication No. (2009/0123742 A1) and Misumi et al (U.S. Patent Application Publication No. 2014/0037939 A1) and Lee et al (U.S. Patent Application Publication No. 2014/0011916 A1).
With regard to Claims 1 — 2, Park et al disclose a release film comprising a base layer and a release coating layer formed on the upper surface of the base layer (paragraph 0008); and an adhesive formed on the surface of the release layer (paragraph 0015); the release film is therefore a carrier film for the adhesive, and the release film and adhesive together constitute a laminate; the base layer is polypropylene (paragraph 0018) and the adhesive is epoxy adhesive (paragraph 0017) and the adhesive is thermally curable (paragraph 0051). Park et al fail to disclose the claimed tensile storage elastic modulus, tensile elongation and peel strength. However, Takeshita et al teach that epoxy compounds such as hexanediol diglycidyl ether (column 5, lines 52 — 55) and bisphenol F diglycidyl ether (column 6, line 7) are well known in the art for use as adhesives (widely used for adhesive agents; column 5, lines 52 — 55) and Vandermeulen et al teach that the making of epoxy by reacting hexanediol diglycidyl ether and bisphenol F is well known (known in principle; paragraph 0092) and Misumi et al teach that JERCURE is well — known as a hardener for epoxy, therefore a curing agent, (paragraph 0053) and Lee et al provides evidence that the phrase ‘thermally curable’ does not exclude the use of curing agents (paragraph 0019). It would have been obvious for one of ordinary skill in the art to provide for any epoxy that is a copolymer of 1,6 hexanediol diglyicidyl ether and bisphenol F, and cured using JERCURE, as stated in paragraph 0071 of the instant specification, because of the teachings of Takeshita et al, Vandermeulen et al, Misumi et al and Lee et al. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
It therefore would have been obvious for one of ordinary skill in the art to provide for the claimed tensile storage elastic modulus and tensile elongation. It additionally would have been obvious to provide for the claimed peel strength, as a carrier film that is polypropylene is also disclosed the instant specification, in paragraph 0073. Because of the additional disclosure of a release layer, the peel strength obtained would be less than the claimed peel strength.
With regard to Claims 3 — 4 and 7 — 8, a polyester film that is PET is alternatively
disclosed by Park et al (paragraph 0026).
With regard to Claim 9, a laminate having the claimed thickness is not disclosed by Park
et al. However, a thickness of at least about 0.05 to 30 m is disclosed, because about 0.05 to 30
m is the thickness of the release layer (paragraph 0048). Although the disclosed range of
thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It
would have been obvious for one of ordinary skill in the art to provide for any amount within the
disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
Additionally, it would have been obvious for one of ordinary skill in the art to select thicknesses for the epoxy adhesive and base layer, depending on the desired weight of the epoxy adhesive
and base layer.
With regard to Claim 10, a laminate comprising the base layer and the release layer
would therefore be obtained by peeling the carrier sheet from one surface of the laminate.
With regard to Claim 11, the laminate therefore constitutes a flexible plate.
With regard to Claim 13, a wound body obtained by winding the laminate around a core
is not explicitly disclosed by Park et al. However, the adhesive is for a polarizing plate or
retardation plate (paragraph 0028 of Park et al). It would have been obvious for one of ordinary
skill in the art to provide for winding the laminate around a polarizing plate or retardation plate
for the purpose of applying the adhesive to the polarizing plate or retardation plate. Because all
polarizing plates or retardation plates have a finite thickness, all polarizing plates or retardation
plates are also columnar, as stated in paragraph 0058 of the instant specification, and are
therefore cores.

5. 	Claims 5 — 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (KR 1020170056051 A; English translation) in view of Takeshita et al (U.S. Patent No. 6,057,039) and Vandermeulen et al (U.S. Patent Application Publication No. (2009/0123742 A1) and Misumi et al (U.S. Patent Application Publication No. 2014/0037939 A1) and Lee et al (U.S. Patent Application Publication No. 2014/0011916 A1) and further in view of Bafford (U.S. Patent No. 5,858,524).
Park et al, Takeshita et al, Vandermeulen et al, Misumi et al and Lee et al disclose a
laminate comprising a carrier sheet comprising polyester or polypropylene film as discussed
above. With regard to Claim 5, Park et al, Takeshita et al, Vandermeulen et al, Misumi et al and Lee et al fail to disclose a carrier sheet having a two — layered configuration of a polyester film
and a polypropylene film. However, Bafford teaches that the lamination of polyester and
polypropylene films using laminating adhesive is well — known in the art, and that films
comprising polyester films and polypropylene films provide flexibility and printability (column
1, lines 13 — 34). It would have been obvious for one of ordinary skill in the art to provide for a
laminate, therefore a two — layered configuration of a polyester film and a polypropylene film,
as films comprising polyester films and polypropylene films provide flexibility and printability.
With regard to Claim 6, a laminate comprising films of polyester and polypropylene is
additionally taught by Bafford, each film having a thickness of 0.5 to 2 mils (column 3, lines 50
— 67). Although the disclosed range of thickness ratio is not identical to the claimed range, the
disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill
in the art to provide for any amount within the disclosed range, including those amounts that
overlap the claimed range. MPEP 2144.05.





ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claim 2 and 35 U.S.C. 112, first paragraph rejection of Claim 8, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 – 4, 7 – 11 and 13 as being unpatentable over Park et al (KR 1020170056051 A; English translation) in view of Takeshita et al (U.S. Patent No. 6,057,039) and Vandermeulen et al (U.S. Patent Application Publication No. (2009/0123742 A1) and Misumi et al (U.S. Patent Application Publication No. 2014/0037939 A1) and Lee et al (U.S. Patent Application Publication No. 2014/0011916 A1) and 35 U.S.C. 103(a) rejection of Claims 5 — 6 as being unpatentable over Park et al (KR 1020170056051 A; English translation) in view of Takeshita et al (U.S. Patent No. 6,057,039) and Vandermeulen et al (U.S. Patent Application Publication No. (2009/0123742 A1) and Misumi et al (U.S. Patent Application Publication No. 2014/0037939 A1) and Lee et al (U.S. Patent Application Publication No. 2014/0011916 A1) and further in view of Bafford (U.S. Patent No. 5,858,524), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated September 15, 2022, that the original text of Park et al uses the term ‘etc,’ which means ‘and so on,’ instead of ‘and others,’ and is therefore limited to cresol novolac epoxy resin, bisphenol A novolac epoxy resin, and resins having significantly different tensile elongation from the claimed invention.
However, the difference between ‘etc’ and ‘and so on’ is unclear, as both mean simply that the resin is not limited to cresol novolac epoxy resin or bisphenol A novolac epoxy resin. Because tensile elongation is not mentioned, it is not clear that the term ‘etc’ is intended to limit the invention to any specific tensile elongation. The term could be interpreted to mean that the resin is limited only to epoxy novolac resins, but the phrase ‘epoxy – based composition’ used in paragraph 0053 appears to include epoxy – based compositions that are adhesives other than epoxy novolac resins. 
Applicant also argues, on page 8, that Park et al use an epoxy resin having a small tensile elongation, and the composition is used as an adhesive, with the term ‘adhesive’ emphasized by Applicant.
However, the invention of Park et al is not limited to a small tensile elongation,as stated above. Furthermore, it is not clear from the specification or claims that the claimed epoxy is not an adhesive.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782